MARSHALL, CJ.
1. A defendant in a criminal case voluntarily testifying in his own behalf may be cross-examined as any other witness and cannot claim as a witness the privileges which belong to him solely as the accused.
2. A person charged with crime is presumed to be a person of good character and neither his character nor his general reputation can be attacked by the state unless his character or general reputation is made an issue by him. Sueh issue may be raised by his counsel by offering testimony as to his good character or Ms good general reputation.
3. A witness called by the defendant in a criminal case though not interrogated on the subject of character or general reputation by defendant’s counsel may nevertheless be interrogated by counsel for the state as to character or general reputation of the defendant if no objection is made thereto at the time and no exceptions taken.
4. Where counsel interrogates a witness on cross-exámination on matters not material to the main issue he is bound by the answer of the witness but if opposing counsel reexamines upon such matters all answers so obtained upon such re-examination are subject to contradiction and impeachment.
5. A charge on the subject of alibi that alibi is “an independent defense” is not reversible error if in the same connection the court instructs the jury that the duty is imposed upon the state to prove every element of the crime charged beyond a reasonable doubt and that the jury should look to and consider all the testimony upon the subject which in any way tends to prove or disprove it.
6. An instruction on the subject of alibi which contains the following matter: “It is obviously essential to the satisfactory proof of an alibi that it should cover the whole of the time of the crime in question or so much of it as to render it impossible that the prisoner could have committed the act” is not reversible error, since it only defines the range of time and place covered by the alibi and has no relation to the quantum, degree or burden of proof.
(Day, Allen and Kinkade, JJ., concur.)